Citation Nr: 1135059	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for skin disease to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2009 and in March 2010, when it was remanded for further development to include a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and actual exposure to Agent Orange is not shown.

2.  The current skin condition, dystrophic fingernail growth of the hands and dryness of the skin of the hands, was not affirmatively shown to have been present during service; the current skin condition, dystrophic fingernail growth of the hands and dryness of the skin of the hands, first diagnosed after service, is unrelated to an injury, disease, or event in service.








CONCLUSION OF LAW

The current skin condition, dystrophic fingernail growth of the hands and dryness of the skin of the hands, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




The RO provided pre- and post- adjudication VCAA notice by letters, dated in February 2005 and in April 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice also included information regarding establishing a claim related to herbicide exposure.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in February 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records.  Several attempts to obtain records showing post-service treatment for the claimed skin condition were unsuccessful.  Specifically, in April 2009, the Appeals Management Center provided the Veteran with release authorization forms for his signature, which would enable VA to obtain private medical records, but no response to the request was received.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

In August 2010, the Veteran was afforded a VA examination.  The  VA examination contains medical history and describes the disability in sufficient detail so that the Board's review will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The service personnel records show that the Veteran served on the USS Princeton from May 1964 to February 1966 and he was awarded the Armed Forces Expeditionary Medal for service in the Vietnam Area of Operations.  The USS Princeton participated in flood relief efforts for the DaNang Vietnam area, including delivery of relief supplies in November 1964.  

The Veteran did not receive the Vietnam Service Medal and there is no evidence that the Veteran actually was on land in the Republic of Vietnam during his naval service.  The USS Princeton was in the waters off the shores of Vietnam from October 1964 to May 1965 and again in August 1965. 

The service treatment records show that in February 1964 before deployment to the Western Pacific the Veteran was treated once for dermatitis of the legs, which was identified as ichthyosis vulgaris.  There was no further entry by complaint, finding, history, symptoms, treatment, or diagnosis of a skin condition during the remainder of the Veteran's service.  On separation examination, except for two scars, the skin was evaluated as normal. 

After service, in November 2004, the Veteran filed a claim of service connection for a skin disease, which he identified as having onset in 1967, and for which he received treatment from 1967 to 2003.

In a statement in April 2005, the Veteran stated that he was involved in loading and unloading containers on his ship and that he was exposed to Agent Orange and other herbicides, resulting in a skin disease in which his fingernails fell off.  He noted that some of his duties included loading bombs and other toxic chemicals.

On VA examination in August 2010, the Veteran described changes in the appearance of his hands (dryness) and fingernails in the 1960s while working for Lockheed Martin.  He stated that when he went to a company physician, he was told the changes may be related to exposure to Agent Orange exposure.  The pertinent findings were pitting and ridging of the fingernails and dryness of the skin on the back of the hands.  The diagnosis was dystrophic finger nail growth of the hands. 

The VA examiner expressed the opinion that the current condition was less likely than not caused by or related to the dermatitis, that is, the rash on the Veteran's legs in service, because the rash resolved after treatment with no evidence of recurrence.  

As for the deformity of the fingernails and the rash on the hands, the VA examiner reported that the symptoms were first noted while the Veteran was working as a machinist for Lockheed Martin after service.  The VA examiner stated that it was more likely that the condition represented a type of contact dermatitis to something the Veteran was exposed to during his post-service employment.  Further, the VA examiner stated that if the condition was not a contact dermatitis, but was an 
as-yet-undiagnosed nail plate illness, it was also unlikely related to any known condition that affects the skin of the legs and subsequently resolves.  Finally, the VA examiner stated that the Veteran may have been exposed to Agent Orange, but such exposure was not associated with the type of skin condition demonstrated by the Veteran.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish entitlement (service connection) for VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).





Service in Vietnam means presence on the landmass or inland waters of Vietnam.  
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Theories of Service Connection 

On the basis of the service treatment records alone, the current skin condition, dystrophic fingernail growth of the hands and dryness of the skin of the hands, was not affirmatively shown to have had onset during service and service connection is not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a). 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

The service treatment records do show that the Veteran was treated on one occasion before deployment to the Western Pacific waters for dermatitis of the legs, which was identified as ichthyosis vulgaris.  There was no further entry by complaint, finding, history, symptoms, treatment, or diagnosis of a skin condition during the remainder of the Veteran's service. 

As symptoms are the essence of continuity, the entry about a skin condition meets the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).






As the service treatment records lack the documentation of manifestations sufficient to identify a chronic skin condition and sufficient observation to establish a chronic skin condition during service on basis of a single, isolated finding, chronicity in service is not adequately supported by the service treatment records.  And there is no other evidence contemporaneous with service that pertains to chronicity.

As chronicity in service is not adequately supported by the record, including the service treatment records, then service connection may be established either by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the condition after service under 38 C.F.R. § 3.303(d).

On the question of whether the skin symptoms in service are related to the post-service skin condition, the Veteran does not assert continuity and on VA examination in August 2010, the VA examiner expressed the opinion that the current condition was less likely than not caused by or related to the skin condition on the Veteran's legs in service, because the condition resolved after treatment with no evidence of recurrence.  

In statements in support of his claim, the Veteran has stated that the current skin condition began in 1967, which is after service, and have progressed since then.  The Veteran also informed the VA examiner that his current skin condition was first manifest during employment with Lockheed Martin after service.  On the basis of the Veteran's statements and the medical evidence of record, there is no competent or credible evidence either contemporaneous with or after service that the current skin condition affecting the Veteran's fingernails and hands was noted in service.  Therefore the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).   





38 C.F.R. § 3.303(d) (First Diagnosed after Service)

The Board now turns to the question of whether service connection may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).

The Veteran is competent to describe skin symptoms and certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A skin condition is a condition under case law where lay observation has been found to be competent as to the presence of the disability.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no diagnosis of the current skin condition in service and no medical professional has related the current skin condition to an injury, disease, or event in service.  To the extent that the Veteran related that a company physician told him his skin condition may be related to exposure to Agent Orange, the Veteran's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The remaining question is whether the current skin condition is related to service.  
The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  


Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

To the extent the Veteran's statements are offered as a lay opinion on causation, that is an association between the current skin disability and an injury, disease, or event in service, the cause of the current skin disability cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the current skin disability.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the current skin disability is not admissible as evidence.

As the Veteran is not competent to establish causation, the Board need not determine whether the Veteran's statements are credible.

The competent medical evidence of record consists of the opinion of the VA examiner.  The VA examiner, who is qualified by education and training to offer a medical opinion, found that the current skin disability was not related either to the skin symptoms in service or otherwise related to the Veteran's service.  In addition, the VA examiner stated that the current skin condition was the result of post-service contact dermatitis.  

The Board finds the opinion of the VA examiner credible and persuasive and this evidence opposes rather than supports the claim. And service connection under 38 C.F.R. § 3.303(d) is not established. 

As for the Veteran's assertion that his current skin condition is due to exposure to Agent Orange, the Veteran served aboard the USS Princeton, which was in the waters offshore of Vietnam, but the Veteran did not set foot in Vietnam and the ship was not in the inland waterways of Vietnam. 

As the Veteran did not serve in Vietnam, including the inland waters of Vietnam, as service in the waters off Vietnam does not equate to serving in the inland waterways, the presumption of exposure to Agent Orange does not apply under 38 U.S.C.A. §1116 and 38 C.F.R. § 3.307(a)(6)(iii); Haas at 525 F.3d 1168 (Fed. Cir. 2008).  

Even if the Veteran were exposed to Agent Orange, the current skin disability is not a disease subject to presumptive service connection under 38 U.S.C.A. § 1116(a)(1). 

As the Board finds that the Veteran was not actually exposure to Agent Orange, and as the Veteran has not established a factual foundation that he was exposed to Agent Orange, the Board need not reach the question of exposure actually causing the claimed disability. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To the extent Veteran stated that a company physician told him that his skin condition may be related to exposure to Agent Orange, as previously explained, the Veteran's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

For all of the reasons stated above, the preponderance of the evidence is against the claim of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







ORDER

Service connection for skin disease to include as due to exposure to herbicides is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


